77 F.3d 472
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven C. WHISENANT, Plaintiff-Appellant,v.Gary WATERS, Sheriff, Portsmouth City Jail;  Major Spurior,Classifications, Portsmouth City Jail;  Captain Norris,Classifications, Portsmouth City Jail;  Lieutenant Banks,Classifications, Portsmouth City Jail;  Sergeant Peebles,Sergeant of Security, Portsmouth City Jail;  City ofPortsmouth;  J.R. Sharpe, Major;  Joe Smith;  M.B. Ledoyen,Lieutenant;  Captain Bullock, Defendants-Appellees,andLIEUTENANT PORTSMOUTH CITY JAIL;  John Doe, Deputy/Officer,Portsmouth City Jail, Defendants.
No. 95-7647.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Rebecca B. Smith, District Judge.  (CA-94-161-2)
Steven Whisenant, Appellant Pro Se.  Amy Moss Levy, Mark Douglas Stiles, Kevin Lawson Keller, WILLCOX & SAVAGE, Norfolk, Virginia;  Stuart E. Katz, Nancy Bennett Cherry, CITY ATTORNEY'S OFFICE, Portsmouth, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Whisenant v. Waters, No. CA-94-161-2 (E.D.Va. Sept. 19, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED